Citation Nr: 1500436	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 30 percent for recurrent migraine headaches due to traumatic brain injury (TBI).

2.  Entitlement to a compensable initial rating for loss of feeling over the right frontal cutaneous nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1985 to December 1986. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for "migraine concussive cephalgia" as well as loss of feeling over the right frontal cutaneous nerve, and assigned initial ratings for both.  The Veteran appealed from the initial ratings assigned, and perfected his appeals to the Board.  In February 2011 these matters were remanded by the Board for additional development.


FINDINGS OF FACT

1.  Throughout the entire initial rating period, migraine headaches due to TBI have been productive of frequent headaches, without economic inadaptability.

2.  Throughout the entire initial rating period, loss of feeling over the right frontal cutaneous nerve has been productive of less than moderate paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches due to TBI have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2014).


2.  The criteria for an initial compensable rating for loss of feeling over the right frontal cutaneous nerve have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings, Generally 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings are appeals from the initial assignments of disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Initial Rating for Migraine Headaches due to TBI

In the July 2007 decision on appeal, the Veteran was granted service connection for "migraine concussive cephalgia," and a 10 percent initial evaluation was established, effective September 11, 2006 under 38 C.F.R. §4.124a, Diagnostic Code (DC or Code) 8045-9304 (2006).  Evidence included the Veteran's service treatment records which noted a head laceration after he fell down some stairs.  There was no loss of consciousness.  During an initial VA examination, however, the Veteran described the initial injury as being hit in the head with a shovel while trying to break up an altercation.  During a subsequent VA examination, he reported that the injury occurred after he was struck in the head when trying to break up an altercation in a brothel.  The injury did not result in any loss of consciousness.  

In a decision of March 2010, the Veteran's service-connected disability was recharacterized as "recurrent migraine headaches due to traumatic brain injury," and a 30 percent initial evaluation was established, effective September 11, 2006, under 38 C.F.R. § 4.124a, DC 8100 (2014).  As the RO explained in its decision, the change in Code resulted in a higher rating for the service-connected disability than would otherwise have been available under the prior Code.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, although the RO elected to adjust the Code under which the Veteran's disability was being rated, the Board's analysis will include consideration of all potentially applicable Codes.

The rating criteria pertaining to rating TBI were amended in September 2008, see 73 Fed. Reg. 54,693-706 (Sept. 23, 2008), with the new rating criteria made effective October 23, 2008 (to including applying to "all applications for benefits received by VA on or after October 23, 2008."  Id., at 54,693).  A Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  Here the RO considered the Veteran's ratings under both the new and old criteria before determining that a rating under an entirely different Code - DC 8100 - would be most beneficial.  Nonetheless, the Board will consider all potentially applicable Codes including the criteria under DC 8045-9304 before and after October 23, 2008 and DC 8100 in considering whether an initial rating of greater than 30 percent might be warranted under any of foregoing Codes at any time during the initial period on appeal.

Prior to October 23, 2008

Under the prior rating criteria, DC 8045 provided that, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC (e.g., 8045-9304).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304, and is not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2006).  Because there was no evidence of a diagnosis of multi-infarct dementia throughout the period on appeal - including in the most resent VA examination in March 2011 - the Veteran's initial 10 percent rating under DCs 8045-9304, was the highest rating which he might receive under those Codes.

Since October 23, 2008

New criteria for rating traumatic brain injuries came into effect on October 23, 2008, and the RO considered the Veteran's claim under both the old and new criteria; thus the Board accepts that the Veteran is requesting that his claim is also considered under the new criteria.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC No. 7-2003 (Nov. 19, 2003); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  

Under the amended Code, DC 8045 provides for the evaluation of TBI with the three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Note (1) to the Code instructs that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another Diagnostic Code.  In such cases, VA is not to assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, VA is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2) provides that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified, a level of impairment of: 

Two (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a , DC 8045.

As an initial matter, the Board finds that the only residual of TBI that has manifest throughout the period on appeal, has been migraine headaches.  The Veteran has repeatedly indicated that he suffers from a constellation of symptoms attributable to his in-service TBI including behavioral changes, mood changes, speech difficulty, changes in hearing, vision and sleep patterns, insomnia, fatigue and weakness, paralysis/difficulty moving body parts, numbness and tingling, confusion/memory problems, loss of problem-solving abilities, nausea, bad taste in his mouth, sensitivity to light or noise, and ringing in the ears.  See Veteran's November 2007 Traumatic Brain Injury (TBI) Signs and Symptoms Questionnaire.  

In order to determine which of the Veteran's symptoms are related to his TBI, the Board ordered in February 2011, that a new VA examination be conducted, during which time the examiner was to identify all cognitive, emotional/behavioral and physical dysfunctions associated with the Veteran's TBI.  In an exceptionally detailed and lengthy report in March 2011, a VA examiner noted that the Veteran "may have mild cognitive impairments," but that "these impairments are more likely related to his years of alcohol abuse and drug use than residual deficits of mild [TBI]."  The examiner noted several emotional/behavioral findings, recognized the Veteran's endorsements of disturbed sleeping (described by the examiner as insomnia), and noted reports of intermittent diarrheal stools as well as decreased visual acuity, but concluded that none of the foregoing were associated either service-connected migraine headaches or TBI.  She identified no other symptoms.

Given the thoroughness of review, and that such review included consideration of the Veteran's complete claims file and treatment history, the Board finds the March 2011 report of VA examination to be highly probative of the fact that the Veteran's only TBI residual has been his migraine headaches, and notes that the conclusion was consistent with prior VA examinations.  See March 2008 VA examination report.  It was in consideration of this fact that the RO had previously changed the criteria under which the Veteran was rated to DC 8100, and the Board concurs that a rating under such criteria is both more appropriate and more beneficial to the Veteran.  Accordingly, having considered the applicability of the current and prior TBI rating criteria, the Board now turns to the matter of whether a rating of greater than 30 percent may be warranted under 38 C.F.R. § 4.124a, DC 8100.

Diagnostic Code 8100 provides for a 30 percent rating on evidence of for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the entire claims file, and considering all potentially applicable Diagnostic Codes the Board finds that the Veteran's migraine headaches due to TBI have been not more than 30 percent disabling at any time throughout the period on appeal.  Specifically, while the Veteran has consistently endorsed frequent headaches, the evidence shows that they have not been productive of severe economic inadaptability, as required for a rating of greater than 30 percent.  38 C.F.R. § 4.124a, DC 8100.

On VA examination in June 2007, the Veteran complained of headaches approximately three times a week and lasting for two to three hours.  Vision reportedly blurred during headaches, and the Veteran became nauseous and sometimes vomited.  The Veteran sought to rest during attacks.  In February 2008 the Veteran reported that headaches occurred three to four times a week and lasted between four and five hours.  Headaches were described as an intense, throbbing, pounding pain in the frontal area.  Headaches were accompanied by visual blurring and nausea, but reportedly no vomiting, and the Veteran denied any incapacitating headaches over the preceding 12 months.  The examiner concluded that migraine headaches were attributed to light and sound sensitivity, nausea, and dizziness.

In a February 2009 statement, the Veteran's representative repeated the contention that migraine headaches occurred three to four times a week and lasted four to five hours.  It was also indicated that the Veteran "must lie down when these attacks occur."  During an October 2009 VA examination, the Veteran endorsed headaches two to three times a week, with most attacks being prostrating and lasting for "hours."  In March 2010, migraine headaches were described as occurring three times a week, lasting for two to three hours, were mostly prostrating, and were associated with nausea and vomiting.

On VA examination in March 2011, the Veteran endorsed headaches four times a week, lasting from one to one and a half hours.  During headaches episodes, the Veteran stated that he turns off the television, darkens the room, "waits it out," and tries to sleep - though he usually finds that he cannot fall asleep.  Headache episodes did not prevent the Veteran from being able to use the bathroom as necessary.  Headaches were associated with nausea and vomiting four times a week - though the examiner noted the lack of such complaints in VA treatment records.  The examiner concluded that by the Veteran's own report, "headaches are not incapacitating or prostrating," and he needs no medical attention to address migraine attacks.

In May 2012, the Veteran reported that his migraine headaches generally occurred three to four times a week, and lasted for not less than an hour to an hour and a half, during which time he "can't do nothing."  During a group counseling session in August 2012, the Veteran excused himself, reportedly due to a headache.

The Veteran is competent to report on symptoms which are capable of lay observation, including the frequency and severity of headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his endorsements of headaches occurring several times a week are competent.  A determination of the level to which service-connected migraine headaches cause economic inadaptability, however, is a complex determination well beyond the Veteran's lay competence.  

The Board reiterates that in order for a rating of greater 30 percent, the evidence must demonstrate that migraine headaches are not only "very frequent" and "completely prostrating," but also "productive of severe economic inadaptability."  A careful review of the record reveals that the Veteran's migraine headaches have not been productive of severe economic inadaptability.  On VA examination in March 2011, the examiner noted that the Veteran personally handled his own money and bills, and that he was capable of managing his own financial affairs.  The examiner went on to describe in detail how migraine headaches - while impactful in some ways - did not prevent the Veteran from being employed.  

VA regulations do not define "economic inadaptability," and nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Nonetheless, the Board has fully considered the evidence present in the record, and finds that the Veteran does not have severe economic inadaptability, to include as due to his migraine headaches.  Accordingly, a rating of 50 percent cannot be granted for migraine headaches at any time throughout the rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Loss of Feeling over the Right Frontal Cutaneous Nerve

In the RO decision on appeal, the Veteran was awarded service connection residuals of a scalp laceration which occurred during service.  Among the specific residuals for which service connection was established was a loss of feeling over the right frontal cutaneous nerve.  The Veteran was awarded a noncompensable (i.e., zero percent) rating for the nerve damage, effective September 11, 2006.  

The Veteran's right frontal cutaneous nerve damage is rated under 38 C.F.R. § 4.124a, DC 8207.  Under this Code, incomplete moderate paralysis of the nerve is rated as 10 percent disabling, incomplete severe paralysis is rated 20 percent disabling, and a maximum 30 percent rating is awarded for complete paralysis of the cranial nerve in question.

The words "moderate" and "severe" as used in DC 8207 are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014). 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DCs 8510-8730 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's loss of feeling over the right frontal cutaneous nerve has not been compensably disabling for any period on appeal.  Specifically, right frontal cutaneous nerve symptoms have been limited to some numbness and aching, but without functional impact of any kind.

On VA examination in June 2007, the examiner reported numbness over a "good patch over the right top of the head and upper brow," and aching in the same area with weather changes.  Examination revealed a loss of feeling over in a 5 centimeter space around a service-connected 6 centimeter long scar.  There was no resulting asymmetry of the face, no ptosis, and no limitation of mobility or loss of motor function.  In February 2008, a VA examination revealed numbness in the area of the scar, and affecting the right frontal cutaneous nerve.  During a March 2011 VA examination, the Veteran reported numbness at the site of his forehead scar and surrounding tissue at the right anterior aspect of the scalp. 

Because they are capable of lay observation, the Veteran's reports of sensations such as numbness and aching are competent and probative in describing the extent of the Veteran's symptomatology.  Layno, 6 Vet. App. 465.  However, even when considered in the light most favorable to the Veteran, there is no evidence - including the Veteran's own reports - which would support a compensable rating.  The criteria indicate that in order to warrant a 10 percent rating, the evidence must reflect that the paralysis of the right frontal cutaneous nerve must be at least moderate.  Here, the Board finds that the Veteran's symptoms of numbness and aching over a portion of the right forehead, unproductive of any functional limitations, does not rise to the level of a "moderate" disability.

Accordingly, the Board concludes that the Veteran's loss of feeling over the right frontal cutaneous nerve has been noncompensably disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected migraines and loss of feeling over the right frontal cutaneous nerve.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities on the basis of frequency, severity and over-all economic impact (migraine headaches) and severity of symptoms (right frontal cutaneous nerve damage).  The Board finds that the demonstrated manifestations - namely frequent migraines without economic inadaptability, and numbness and aching over a "good portion" of the upper right side of the head - are substantially contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected migraines or numbness over the right frontal cutaneous nerve that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities including residuals of a scalp laceration and an associated scar in concluding that referral for consideration of one or more extraschedular ratings is not warranted.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

The Veteran has separately sought, and been denied, entitlement to total disability rating based on individual unemployability based on his service-connected disabilities.  An initial decision in that matter was issued by the RO in July 2014, and the Veteran has a year from that decision in which to submit a notice of disagreement.  He has not yet done so, and the Board finds that the matter of such entitlement is not ripe for appellate consideration by the Board at this time

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The current appeals arises from the appeal of initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in June 2007, February 2008, April 2008, October 2009, March 2010, and March 2011 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in February 2011 the Board remanded the Veteran's initial ratings appeals for additional development, including conducting a new VA examination and retrieval of VA treatment records.  Since that time, the sought treatment records have been associated with the claims file and in March 2011 a VA examination was completed.  Therefore, the Board finds that the RO substantially complied with the February 2011 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating in excess of 30 percent for migraine headaches is denied.	

An initial compensable rating for loss of feeling over the right frontal cutaneous nerve is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


